Hagarty, J.,
concurs with Adel, J.; Lewis, J., concurs in memorandum for reversal and dismissal of the complaint on *689the ground that the documentary and other evidence disproves the existence of a common-law marriage; Johnston, J., votes to reverse the judgment and to grant a new trial in opinion in which Close, P. J., concurs.
Judgment reversed on the law, with costs, and judgment directed for appellants, as demanded in the answer, with costs. Findings of fact affirmed. Conclusions of law disapproved and not allowed. If the merits did not require reversal and dismissal, a new trial would be granted by reason of the errors in excluding testimony of close relatives of the appellants on the ground that it was barred by section 347 of the Civil Practice Act.